Citation Nr: 0103907	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (claimed as joint and bone pain due to undiagnosed 
illness).

2.  Entitlement to service connection for neurotic 
excoriation (claimed as skin condition due to an undiagnosed 
illness).

3.  Entitlement to service connection for chronic bronchitis 
(claimed as cough due to undiagnosed illness).

4.  Entitlement to service connection for duodenal ulcer 
disease and hiatal hernia (claimed as a gastrointestinal 
condition due to undiagnosed illness).

5.  Entitlement to service connection for muscle pain as due 
to undiagnosed illness.

6.  Entitlement to service connection for lymphatic gland 
disorder as due to undiagnosed illness.

7.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

8.  Entitlement to service connection for depression due to 
undiagnosed illness.

9.  Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1974 
and on active duty in the Persian Gulf from January 3, 1991 
to July 6, 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a September 1998, the veteran's attorney stated that the 
veteran was withdrawing the issues of service connection for 
refractive error and alopecia.  Therefore, the Board no 
longer has jurisdiction of these issues.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran and his attorney 
appeared before a hearing officer at a hearing at the RO in 
September 1998.  

The Board notes that evidence of record indicates that the 
veteran has been diagnosed with myofascial syndrome as well 
as PTSD.  While it appears that the RO has denied service 
connection for PTSD, a notice of disagreement is not of 
record.  Moreover, it does not appear that the veteran has 
filed a claim for service connection for myofascial syndrome.  
While the Board notes that the veteran claimed service 
connection for symptoms which have been attributed to these 
disorders, due to the change in the law under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7) (VCAA), 
denial of the disorders without adequate notice and 
opportunity to the veteran would result in prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the veteran's 
claims have been addressed and whether adequate notice and 
opportunity have been provided to the veteran under the VCAA.


FINDINGS OF FACT

1.  The veteran's joint and bone pains have been attributed 
to the known clinical diagnoses of degenerative joint 
disease.

2.  Competent evidence showing a nexus between the veteran's 
diagnosis of degenerative joint disease and his active 
service is not of record.  Degenerative joint disease was not 
shown within 1 year of service separation.

3.  The veteran's skin condition has been attributed to the 
known clinical diagnoses of neurotic excoriation and/or 
neurodermatitis.

4.  Competent evidence showing a nexus between the veteran's 
diagnoses of neurotic excoriation and/or neurodermatitis and 
his active service is not of record.

5.   The veteran's cough has been attributed to the known 
clinical diagnoses of bronchitis and/or asthma.

6.  Competent evidence showing a nexus between the veteran's 
diagnoses of bronchitis and/or asthma and his active service 
is not of record.

7.  The veteran's gastrointestinal disorder has been 
attributed to the known clinical diagnoses of duodenal ulcer 
disease and hiatal hernia.

8.  Competent evidence showing a nexus between the veteran's 
diagnoses of duodenal ulcer disease and hiatal hernia and his 
active service is not of record.

9.  Competent medical evidence of lymphatic gland disease is 
not of record.

10.  The veteran's muscle pain and fatigue have been 
attributed to the known clinical diagnosis of myofascial 
syndrome.

11.  The veteran's memory loss and depression have been 
attributed to the known clinical diagnoses of post traumatic 
stress disorder and anxiety disorder.


CONCLUSIONS OF LAW

1.  Degenerative joint disease manifested by joint and bone 
pain was not incurred or aggravated during service, and may 
not be presumed to be have been incurred in service.  38 
U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1137, 1153 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Neurotic excoriation and/or neurodermatitis were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. § 3.303 (2000).

3.  Bronchitis and/or asthma were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1113, 1137, 1153 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 3.303 (2000).

4.  Duodenal ulcer disease and hiatal hernia were not 
incurred or aggravated during service and may not be presumed 
to be incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1137, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

5.  Lymphatic gland disease due to an undiagnosed illness was 
not incurred during active service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.303, 3.317 (2000).

6.  Muscle pain due to an undiagnosed illness was not 
incurred during active service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1113, 1137, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 3.303, 3.317 (2000).

7.  Fatigue due to an undiagnosed illness was not incurred 
during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 
1112, 1113, 1137, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.303, 3.317 (2000).

8.  Memory loss due to an undiagnosed illness was not 
incurred during active service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1113, 1137, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 3.303, 3.317 (2000).

9.  Depression due to an undiagnosed illness was not incurred 
during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 
1112, 1113, 1137, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed joint, muscle, and 
bone pain; skin disease; cough; gastrointestinal disorder; 
lymphatic gland condition; fatigue; depression; and memory 
loss due to undiagnosed illness as a result of his active 
service in the Persian Gulf in 1991.  The veteran reported 
that he did not seek treatment for any of these disorders 
during service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991); 38 C.F.R. § 3.317 (2000).  According to 38 
C.F.R. § 3.317(a)(2), objective indications includes both 
signs in the medical sense of objective evidence perceptible 
to an examining physician and other non-medical indicators 
capable of independent verification.  While objective 
indications appears to contemplate evidence other than the 
veteran's own statements, the veteran's own statements 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Joint pain 

Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of joint 
pain.  At his July 1974 discharge examination, all findings 
were normal.  Service medical records from his period of 
service in 1991 reflect complaints of chest wall, shoulder 
and right knee pain.  At his May 1991 redeployment 
examination, the veteran complained of joint pain and the 
examiner noted musculoskeletal chest pain.  There was no 
diagnosis of any joint disease or disability.  

At an October 1994 VA Persian Gulf examination, the examiner 
noted decreased range of motion of the knee joints and of the 
lumbar spine.  The diagnoses included general joint pains.  

At an April 1995 VA examination, the veteran complained of 
severe back pain in the cervical and lumbar area, joint pain, 
muscle swelling, and multiple episodes of locking of the 
upper and lower body.  On evaluation, the veteran ambulated 
with a metallic cane and displayed decreased range of motion 
of the back and knees.  
X-ray evaluation of the knees revealed osteophytes.  The 
diagnoses included degenerative joint disease and 
paravertebral myositis.  

At a June 1997 private examination for Social Security 
disability, the veteran denied joint pain and complained only 
of soft tissue and bony pain.  Joint tenderness at the base 
of the left thumb was noted.  On X-ray, the cervical spine 
was normal, but there were hypertrophic spurs in the patella 
bilaterally.

At his September 1998 hearing, the veteran testified that he 
experienced joint pain during his service in the Persian 
Gulf.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  Here, he complained of joint pain.  VA medical 
records show diagnoses of degenerative joint disease.  The 
record therefore establishes that the veteran has a diagnosed 
condition and that the joint pain is not attributable to any 
undiagnosed illness.  Because the veteran's joint pain has 
been attributed to a known clinical diagnosis, 38 C.F.R. § 
3.317 does not apply.   

Additionally, the Board notes that the degenerative joint 
disease has not been related to either of the veteran's 
periods of service and was not shown within 1 year of 
separation therefrom.  As noted above, the veteran's own 
statements, in some cases, concerning non-medical indicators 
may be sufficient if such indicators are reasonably capable 
of independent verification.  While the veteran has alleged 
that his joint pain was due to his active service in support 
of the Persian Gulf War, in the absence of evidence 
demonstrating that either the veteran has the requisite 
training to proffer medical opinions, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993).  In the 
instant case, there is no competent medical evidence linking 
the veteran's degenerative joint disease to his active 
military service.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, this claim is denied.

II.  Skin disease

Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of skin 
disease.  At his July 1974 discharge examination, all 
findings were normal.  Service medical records from his 
period of service in 1991 reflect complaints and treatment of 
rash of right leg with diagnosis of fungal dermatitis.  At 
his May 1991 redeployment examination, the evaluation of the 
skin was normal and there were no diagnoses of any skin 
disease.  

At his October 1994 VA Persian Gulf War examination, general 
pruritus was diagnosed.  VA medical records from October 1994 
to February 1995 reflect that the veteran was seen 
complaining of general pruritus since his tour of duty in the 
Persian Gulf.  A February 1995 VA consultation report 
revealed a diagnosis of neurodermatitis. 

In an April 1995 VA general medical examination, the veteran 
reported history of skin rash and itching since 1992 after he 
returned from Saudi Arabia.  Skin rash was noted.  At an 
April 1995 VA dermatological examination, the veteran gave a 
history of craters on his stomach, which swell and itch a 
lot.  On evaluation, there was excoriation on the arms, 
trunk, scalp, face, and legs with hyperpigmentation.  The 
diagnosis included neurotic excoriations.  At a June 1997 
private examination for Social Security disability, no skin 
lesions were found. 

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
complained of itchiness and skin rash.  VA medical records 
show diagnoses of neurodermatitis and neurotic excoriations.  
The record therefore establishes that the veteran has a 
diagnosed condition and that the skin rash is not 
attributable to any undiagnosed illness.  Because the 
veteran's skin rash has been attributed to a known clinical 
diagnosis, 38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that the skin disease has not 
been related to either of the veteran's periods of service.  
As noted above, the veteran's own statements, in some cases, 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  While the veteran has alleged that his skin 
rash was due to his active service in support of the Persian 
Gulf War, in the absence of evidence demonstrating that 
either the veteran has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet. App. 211.  In the instant case, there is no 
competent medical evidence linking the veteran's neurotic 
excoriation to his active military service.  See Tirpak, 2 
Vet. App. at 611.  Accordingly, this claim is denied.

III.  Respiratory disorder

Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of a 
respiratory disorder.  At his July 1974 discharge 
examination, all findings were normal.  Service medical 
records from his period of service in 1991 reflect complaints 
and treatment of upper respiratory infection/viral syndrome.  
A medical record contained a notation that the veteran's 
chest pain, diagnosed as costochondritis, was secondary to 
his asthma, as he reported a history of asthma.  At his May 
1991 redeployment examination, recurrent sinusitis was noted, 
but the evaluation of the respiratory system was normal.  

At an October 1994 VA Persian Gulf examination, the lungs 
were clear to auscultation and percussion.  A chest X-ray 
revealed hyperinflated and grossly clear lung fields.  

At an April 1995 VA examination, the veteran reported a 
history of chronic cigarette smoking since 1972.  He 
complained of shortness of breath on moderate effort since 
approximately 2 years and productive cough productive of 
whitish phlegm.  The veteran denied a history of bronchial 
asthma.  It was noted that pulmonary function tests could not 
be performed due to lack of cooperation.  The diagnosis was 
chronic bronchitis probably secondary to cigarette smoking.  
Allergic rhinitis was also diagnosed.

Private medical records from April 1996 to May 1998 show 
diagnoses of bronchitis, and asthma with history of such 
since 1995.  However, at a June 1997 private examination for 
Social Security disability, the veteran denied a history of 
chronic cough, shortness of breath, or sputum production.

In a May 1998 decision, the Social Security Administration 
awarded the veteran Social Security benefits for 
schizophrenia and other psychotic dysfunctions and asthma.  
It was determined that his disability began in March 1995.    

At his September 1998 hearing, the veteran testified that 
during service, he was given a little pump to help him 
breath.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
complained of chronic cough and shortness of breath.  VA 
medical records show diagnoses of bronchitis, probably 
secondary to smoking, and asthma.  The record therefore 
establishes that the veteran has a diagnosed condition and 
that the cough and shortness of breath is not attributable to 
any undiagnosed illness.  Because the veteran's cough and 
shortness of breath have been attributed to a known clinical 
diagnosis, 38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that the cough and shortness of 
breath resulting in diagnoses of bronchitis and asthma have 
not been related to either of the veteran's periods of 
service.  As noted above, the veteran's own statements, in 
some cases, concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  While the veteran has alleged that 
his cough and shortness of breath were due to his active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that either the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray, 5 Vet. App. 211.  In 
the instant case, there is no competent medical evidence 
linking the diagnoses of bronchitis or asthma to the 
veteran's active military service.  See Tirpak, 2 Vet. App. 
at 611.  Accordingly, this claim is denied.

IV.  Gastrointestinal disorder

Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of a 
gastrointestinal disorder.  At his July 1974 discharge 
examination, all findings were normal.  Service medical 
records from his period of service in 1991 show no complaints 
or diagnoses of any gastrointestinal disorder.  At his May 
1991 redeployment examination, there were no complaints of 
indigestion or intestinal problems and evaluation of the 
abdomen was normal.  

VA medical records from September to October 1994 reveal that 
the veteran was seen complaining of abdominal discomfort with 
episodes of nausea and vomiting in September 1994.  An 
October 1994 upper gastrointestinal series revealed sliding 
hiatal hernia without gastroesophageal reflux and duodenal 
bulb apex linear ulcer.

At an April 1995 VA general medical examination, it was noted 
that a 1994 upper gastrointestinal series revealed that the 
veteran had a symptomatic sliding hiatal hernia and duodenal 
ulcer.  A June 1995 VA medical record showed a diagnosis of 
peptic ulcer disease.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
complained of abdominal discomfort with nausea and vomiting.  
VA medical records show diagnoses of duodenal ulcer disease 
and hiatal hernia.  The record therefore establishes that the 
veteran has a diagnosed condition and that the 
gastrointestinal complaints are not attributable to any 
undiagnosed illness.  Because the veteran's gastrointestinal 
symptoms have been attributed to a known clinical diagnosis, 
38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that the duodenal ulcer disease 
and hiatal hernia have not been related to either of the 
veteran's periods of service.  As noted above, the veteran's 
own statements, in some cases, concerning non-medical 
indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  While the 
veteran has alleged that he has a gastrointestinal disorder 
which was due to his active service in support of the Persian 
Gulf War, in the absence of evidence demonstrating that 
either the veteran has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet. App. 211.  In the instant case, there is no 
competent medical evidence linking the veteran's duodenal 
ulcer disease and hiatal hernia to his active military 
service.  Tirpak, 2 Vet. App. at 611.  Accordingly, this 
claim is denied.

V.  Lymphatic gland disease

Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of a 
lymphatic gland disorder.  At his July 1974 discharge 
examination, all findings were normal.  Service medical 
records from his period of service in 1991 show no complaints 
or diagnoses of a lymphatic gland disease.  At his May 1991 
redeployment examination, the evaluation of the lymphatics 
was normal.  

At an October 1994 VA Persian Gulf examination, evaluation of 
the lymphatics was negative.  At an April 1995 VA 
examination, the veteran complained of arthralgias and 
myalgias since 1992.  An evaluation of the lymphatic system 
revealed a tender hard palpable nodule at the base of the 
left thumb.  There were no adenopathies.  The diagnoses 
included painful nodule of left thumb.  Subsequent VA and 
private medical records from 1995 to 1998 do not reflect 
findings or diagnoses of lymph gland disease.  In fact, a 
June 1997 private examination for Social Security disability, 
no palpable lymph nodes were noted and the pain in the left 
thumb was attributed to joint pain.

At his September 1998 hearing, the veteran testified that 
during a conversation with a doctor in 1994 or 1995, the 
possibility of lymph gland disease was discussed.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran 
contends that he has lymphatic gland disease, which resulted 
from his active service in support of the Persian Gulf War, 
in the absence of evidence demonstrating that either the 
veteran has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray, 5 Vet. 
App. 211.  As noted above, service connection is warranted 
for a "[d]isability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Upon 
review of the record, the Board finds that there is no 
competent medical evidence of a lymphatic gland disease 
during or subsequent to service.  In the absence of proof of 
a current disease or injury, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
there is no competent evidence of record of a diagnosis of a 
lymphatic gland disease, the Board concludes that the 
veteran's claim for service connection for such is denied.  

VI.  Muscle pain and fatigue due to undiagnosed illness

Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of muscle 
pain or fatigue.  At his July 1974 discharge examination, all 
findings were normal.  Service medical records from his 
period of service in 1991 reflect complaints of chest wall 
pain.  At his May 1991 redeployment examination, the veteran 
complained of joint pain and the examiner noted 
musculoskeletal chest pain.  There was no diagnosis of any 
joint disease or disability and there were no complaints, 
findings, or treatment for fatigue.

At an October 1994 VA Persian Gulf examination, the examiner 
noted decreased range of motion of the knee joints and of the 
lumbar spine.  The diagnoses included general joint pains and 
exogenous obesity.  (The Board notes that the joint pains 
have been attributed to degenerative joint disease as 
discussed previously.)

At an April 1995 VA examination, the veteran complained of 
severe back pain in the cervical and lumbar area, muscle 
swelling, and multiple episodes of locking of the upper and 
lower body.  On evaluation, the veteran ambulated with a 
metallic cane and displayed decreased range of motion of the 
back and knees.  
X-ray evaluation of the knees revealed osteophytes.  The 
diagnoses included degenerative joint disease and 
paravertebral myositis.  

At a private June 1997 examination, the veteran complained of 
diffuse bony pain all over the body with pinprick sensation 
and soft tissue pain with loss of strength.  On evaluation, 
there were no complaints of muscle weakness, fasciculation, 
or fibrillation.  The diagnosis was myofascial syndrome.  In 
a May 1998 medical report, the veteran's complaint of diffuse 
bony pain was noted and that myofascial syndrome was 
suspected.  

As noted previously, the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  In this 
case, he has complained of muscle pain and fatigue, which he 
related to his service in the Persian Gulf.  However, private 
medical records indicate that the muscle pain and fatigue 
have been attributed to a diagnosis of myofascial syndrome.  
The record therefore establishes that the veteran has a 
diagnosed condition and that the muscle pain and fatigue are 
not attributable to any undiagnosed illness.  Because the 
veteran's muscle pain and fatigue have been attributed to a 
known clinical diagnosis, 38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that the muscle pain and 
fatigue have not been related to either of the veteran's 
periods of service.  As noted above, the veteran's own 
statements, in some cases, concerning non-medical indicators 
may be sufficient if such indicators are reasonably capable 
of independent verification.  While the veteran has alleged 
that his muscle pain and fatigue were due to his active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that either the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray, 5 Vet. App. 211.  
Accordingly, this claim is denied.

As an aside, the Board notes that the veteran has not filed a 
claim for service connection for myofascial syndrome and due 
to the change in the law under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5102-7), the Board believes 
that consideration of this issue would prejudice the veteran 
as he has not been given adequate notice and opportunity to 
respond.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, as noted in the introduction, this issue is referred to 
the RO.

VII.  Memory loss and depression due to undiagnosed illness
 
Service medical records from the veteran's service from 1972 
to 1974 show no findings, treatment, or diagnoses of memory 
loss or depression.  At his July 1974 discharge examination, 
all findings were normal.  Service medical records from his 
period of service in 1991 show no complaints or findings of 
memory loss or depression.  At his May 1991 redeployment 
examination, were no complaints, findings, or treatment for 
memory loss or depression, and a psychiatric evaluation was 
normal.

At an October 1994 VA Persian Gulf examination, the examiner 
diagnosed posttraumatic stress disorder versus depression.  A 
January 1995 VA medical record revealed a diagnosis of major 
depression.  In an April 1995 psychological consultation 
report, the diagnosis was rule out anxiety disorder.  During 
the consultation, the veteran's spouse reported that the 
veteran's behavior was weird following his return from 
service in the Persian Gulf and that he was depressed, 
anxious, more irritable, aggressive, and had insomnia.

At an April 1995 VA examination, it was noted that the 
veteran seemed quite ambivalent and irrelevant, his behavior 
was described as disorganized.  Suicidal preoccupation was 
noted, but not clearly.  The examiner determined that a 
diagnosis based on one evaluation was too difficult and 
recommended a Board of psychiatrists evaluation.  In a May 
1995 Board of psychiatrists evaluation, it was noted that his 
claims folder was reviewed.  It was noted that his complaints 
were difficult to understand, but he complained of constant 
itching and inability to sleep well.  The examiners noted 
that the veteran's complaints were very vague, very 
superficial, and did not correspond with his affect.  His 
memory was not impaired.  The diagnosis was malingering.    

A June 1997 private psychiatric examination for Social 
Security disability indicated that the veteran complained of 
memory loss, increased irritability, impairment in ability to 
do simple things, anxiety, and low stress tolerance.  On 
testing, his recent and remote memory were impaired as were 
his concentration and attention span.  He was described as 
anxious, fearful, and worried and his affect was depressed 
and appropriate.  The diagnosis was PTSD. 

At a January 1998 private psychiatric evaluation, it was 
noted that his short term and immediate memory were poor.  He 
was restless, anxious, tense, and aggressive.  The diagnoses 
include PTSD and rule out bipolar disorder.

In a May 1998 decision, the Social Security Administration 
awarded the veteran Social Security benefits for 
schizophrenia and other psychotic dysfunctions and asthma.  
It was determined that his disability began in March 1995.    

As noted previously, the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  In this 
case, he has complained of depression and memory loss, which 
he related to his service in the Persian Gulf.  However, 
medical records indicate that the memory loss and depression 
have been attributed to diagnoses of PTSD and anxiety.  The 
record therefore establishes that the veteran has a diagnosed 
condition and that the memory loss and depression are not 
attributable to any undiagnosed illness.  Because the 
veteran's memory loss and depression have been attributed to 
a known clinical diagnosis, 38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that the memory loss and 
depression have not been related to either of the veteran's 
periods of service.  As noted above, the veteran's own 
statements, in some cases, concerning non-medical indicators 
may be sufficient if such indicators are reasonably capable 
of independent verification.  While the veteran has alleged 
that his memory loss and depression were due to his active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that either the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray, 5 Vet. App. 211.  
Accordingly, this claim is denied.

As an aside, the Board notes that a claim for service 
connection for anxiety, PTSD or schizophrenia is not 
currently before the Board and due to the change in the law 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7), the Board believes that consideration of this 
issue would prejudice the veteran as he has not been given 
adequate notice and opportunity to respond.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, as noted in the 
introduction, this issue is referred to the RO.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative joint disease (claimed as 
bone and joint pain due to undiagnosed illness) is denied.  
Service connection for neurotic excoriations/neurodermatitis 
(claimed as skin rash due to undiagnosed illness) is denied.  
Service connection for bronchitis/asthma (claimed as cough 
due to undiagnosed illness) is denied.  Service connection 
for hiatal hernia and duodenal ulcer disease (claimed as 
gastrointestinal disorder due to undiagnosed illness) is 
denied.  Service connection for lymphatic gland disease due 
to undiagnosed illness is denied.  Service connection for 
muscle pain due to undiagnosed illness is denied. Service 
connection for fatigue due to undiagnosed illness is denied.  
Service connection for memory loss due to undiagnosed illness 
is denied.  Service connection for depression due to 
undiagnosed illness is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


